Citation Nr: 1537276	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-22 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of corns, right foot, currently rated as 10 percent disabling.

2.  Evaluation of corns, left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty from July 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur and Atlanta, Georgia.  In the July 2007 rating decision, the RO denied entitlement to service connection.  In the October 2009 rating decision, service connection for corns on the bilateral feet was granted with a non-compensable rating.  In a May 2010 rating decision, the RO granted separate 10 percent disability ratings for each foot, effective March 7, 2006 the date of the claim. 

The Veteran was scheduled to testify at a travel board hearing in May 2015.  However, she did not show up and has not provided a reason as to her failure to appear.  Therefore, the hearing request is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for the service connected corns on the right and left feet, each currently rated as 10 percent disabling.  After a review of the electronic claim file, the Board finds that additional development is needed prior to deciding the claim.

The Veteran has been afforded a single VA examination in October 2009.  In an April 2010 statement, the Veteran asserted her disability had worsened.  Moreover, VA treatment records of September 2011 note that the Veteran sought treatment for complaints of numbness on her toes which she associated with treatment provided for her corns.  

Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new VA examination is required to determine the current disability level for the Veteran's corns on the left and right feet.

Further, the Board notes that the most recent VA treatment records associated with the claim file date to September 2011.  However, those records show that she was to continue to receive treatment for her corns and calluses on the feet.  Therefore, there may be outstanding relevant treatment records to obtain.  On remand, these records should be associated with the claim file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain and associated with the claim file all outstanding VA treatment records for the service connected corns and calluses on the bilateral feet from September 2011 to the present.  All efforts to obtain the records should be clearly documented with the claim file.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity and manifestations of her service connected corns and calluses on the bilateral feet.  The examiner should fully describe any impairment of function resulting from the disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




